department of the treasury internal_revenue_service washington d c hay tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab roth_ira c financial_institution d irae roth_ira f financial_institution g amount amount dear this is in response to your request for a ruling dated date as supplemented by correspondence dated date and january and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions from ira band roth_ira c totaling amount and amount respectively taxpayer a asserts that her failure to accomplish a rollover of amount and amount within the 60-day period prescribed by code sec_408 was due a failure by her financial advisor to explain the 60-day rollover rule taxpayer a further represents that amount and amount have not been used for any purpose on date taxpayer a completed the appropriate withdrawal instructions forms requesting distributions from ira band roth_ira c ira b was a traditional_ira and roth_ira c was a roth_ira under sec_408 and sec_408a of the code respectively both iras were maintained with financial_institution d after correcting some clerical errors on the withdrawal forms financial_institution d on date distributed_amount and amount from ira band roth_ira c respectively the distributions were deposited into like accounts ira e and roth_ira f with financial_institution g on january and respectively after the 60-day period expired taxpayer a states that financial_institution d was her financial advisor based on her understanding of her relationship with financial_institution d she relied on them to provide guidance regarding the rules associated with her ira investments specifically the 60-day rollover period however taxpayer a provided no documented evidence that financial_institution d was her financial advisor based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- ----------c----- -------------- page 3' i the entire amount received including money and any other_property is h day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 h day after the date on which the payment or sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 i sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover pag period but was prevented from doing so because of one of the factors enumerated above in revproc_2003_16 in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in her failure to accomplish a timely rollover of amount and amount taxpayer a represented that her inability to complete a rollover of amount and amount was caused by financial_institution d's failure to explain the 60-day rollover rule with respect to the distributions of these amounts however the code imposes no such obligation on ira custodians absent actions on the part of a financial_institution undertaking such an obligation we do not recognize this failure as financial_institution error therefore the service declines to waive the 60-day rollover requirement with respect to the distributions of amount and amount from ira band roth_ira c respectively the deposits of amount into ira e on date and amount into roth_ira f on date are not valid rollovers within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours ca -a manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
